Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-6 were amended and claims 8-11 were newly added in the response filed on 1/15/2021.  Claims 1-11 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 2 of claim 6, the word –and—was inserted after the phrase “Claim 1,”.
In line 2 of claims 9-11, the word “of” at the beginning of the line was deleted.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis C. Rodgers on 2/18/2021.
Response to Amendments/Arguments
The Applicant's amendments, dated 1/15/2021, are sufficient to overcome the objection(s) to claims 5 and 6 (see p. 2 of the OA dated 8/18/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 1/15/2021, are sufficient to overcome the 35 USC 112b rejections of claims 1-7 (see p. 2-4 of the OA dated 8/18/2020).  All indefiniteness issues were cured, therefore the rejections are withdrawn.
claims 1-7 as being unpatentable over Fassbender (US2011/0108210) in view of Goudiakas (US 6120619) and Brunel (US 3505367) (see p. 8-14 of the OA dated 8/18/2020) have been fully considered and are found to be persuasive.  Though Fassbender teaches methanesulfonic acid (MSA) having the chloride levels instantly claimed and Goudiakis and Brunel provide motivation to add nitrites in the instantly claimed concentration levels to sulfonic acids in order to provide stabilized/anti-corrosive sulfonic acid compositions, the Office cannot definitively prove that the resulting compositions would inherently have the color levels instantly claimed.  Therefore the rejection of record is withdrawn. 
The Applicant’s above arguments (see p. 5-7) were also applied against the provisional obviousness double patent rejection of claims 1-7 as being unpatentable over claims 1-8 of co-pending application number 16/643083 (‘083) in view of Fassbender, Lutropur®MSA, and Brunel (see p. 4-8 of the OA dated 8/18/2020).  Further, the claims of ‘083 were further amended (see claim set dated 2/10/2021) to distinguish between the two cases. Therefore this rejection is also withdrawn.
Allowable Subject Matter
Claims 1-11 are allowed for the reasons set forth above which distinguish the instantly claimed process from the closest prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622